Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20      PageID.243     Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 EARL DIAMOND,

             Plaintiff                          Case No. 2:19-cv-12409
                                                District Judge Linda V. Parker
 v.                                             Magistrate Judge Anthony P. Patti

 GENESEE COUNTY LAND
 BANK,

           Defendant.
___________________________________/

     OPINION AND ORDER (1) DENYING WITHOUT PREJUDICE
 PLAINTIFF’S MOTION FOR THE APPOINTMENT OF COUNSEL (ECF
 No. 40), (2) DENYING PLAINTIFF’S JANUARY 13, 2020 MOTION (ECF
           No. 49); (3) DENYING PLAINTIFF’S REQUESTS FOR
  ACCOMMODATIONS (ECF Nos. 21, 29, 50); and, (4) DIRECTING THE
 CLERK OF THE COURT TO STRIKE SEVERAL FILINGS (ECF Nos. 54,
                 56, 57, 58, 59, 64, 65) FROM THE RECORD

I.    OPINION

      A.    Plaintiff’s amended complaint is the operative pleading.

      On August 15, 2019, Diamond filed the instant lawsuit against the Genesee

County Land Bank (GCLB). (ECF Nos. 1, 5.) In this initial filing, Plaintiff listed

his contact information, including a street address, telephone number, and e-mail

address. (ECF No. 1, PageID.2.) Plaintiff represents himself, and the Court has

granted his application to proceed in forma pauperis. (ECF Nos. 2, 9.)




                                         1
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20        PageID.244    Page 2 of 18




      On September 16, 2019, Judge Parker entered an opinion and order requiring

Plaintiff to file an amended complaint. (ECF No. 7.) On September 26, 2019,

Plaintiff filed an amended complaint, wherein he alleges that GCLB violated his

civil rights. (ECF No. 8.) Plaintiff only signed the proof of service. (Id.,

PageID.29.)

      Genesee County Land Bank Authority (GCLBA) filed an answer on October

28, 2019. (ECF No. 13.) Within its affirmative defenses, GCLBA claims that

Plaintiff’s amended complaint “is unsigned . . . ,” and “does not contain his address

or telephone number contrary [to] Rule 11(a) . . . .” (ECF No. 13, PageID.42 ¶

1(a).)1 Still, Defendant served the answer, not only to 3115 Dale Ave., Flint, MI

but also to earldiamond1965@yahoo.com. (ECF No. 13, PageID.44; ECF No. 15,

PageID.48.)

      B.      Plaintiff’s Address of Record (3115 Dale Ave.) Has Not Been a
              Reliable Service Destination.

      Seemingly since the August 15, 2019 initiation of this lawsuit, Plaintiff’s

address of record has been 3115 Dale Ave., Flint, MI 48506, i.e., the property in

question. (See ECF No. 1, PageID.1-2, 8; see also ECF No. 8, PageID.23.) In

November 2019, Plaintiff submitted a filing, which explained that he was

homeless, living in a homeless shelter, and had been evicted from 3115 Dale Ave.,


1
 The Court will address this issue when it addresses Defendant’s pending
dispositive motion. (See ECF No. 55, PageID.178, 183.)
                                          2
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20           PageID.245     Page 3 of 18




apparently on August 19 or 20, 2019. (ECF No. 18, PageID.53.) The return

address for this filing is P.O. Box 318, Flint, MI. (ECF No. 18, PageID.55; see

also ECF No. 22, PageID.70 [Nov. 2019]; ECF No. 45, PageID.140 [Dec. 2019];

ECF No. 63, PageID.231 [Feb. 2020].) Plaintiff also filed an “address statement,”

in which he states that “[h]e is homeless, live[s] in a homeless shelter . . . , and . . .

has no true address.” (ECF No. 20, PageID.64.) Yet, he again explains that mail

should be sent to 3115 Dale Ave., Flint, MI 48506 and lists the same phone

number as in his original complaint. (Id., ECF No. 1, PageID.2.)

       Ostensibly, in late November 2019, December 2019 and January 2020, the

return address on Plaintiff’s correspondence to the Court was 605 Garland, Flint,

MI 48506, which is the address for Carriage Town Ministries. (See, e.g., ECF No.

22, PageID.70; ECF No. 29, PageID.97; ECF No. 32, PageID.105; ECF No. 43,

PageID.135; ECF No. 51, PageID.164.)2 This might explain why the Court’s late

December 2019 and January 2020 attempts to serve Plaintiff with certain matters

(ECF Nos. 42, 46 & 48) – each at 3115 Dale Ave., his address of record with this

Court – were returned to the Court as undeliverable. (ECF Nos. 52, 53 & 63.)


2
  See https://www.carriagetown.org/, last visited May 8, 2020. (But see ECF No.
23, PageID.80 [envelope return address 3115 Dale Ave.]; ECF No. 25, PageID.88
[envelope return address 3115 Dale Ave.]; ECF No. 28, PageID.93 [asking for
mail to be sent to 3115 Dale Ave. and claiming it will be forwarded to him]; ECF
No. 43, PageID.132 [Request for Clerk’s Entry of Default Judgment lists 3115
Dale Ave. as Plaintiff’s street address].)

                                             3
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20        PageID.246     Page 4 of 18




      Plaintiff’s latest filings suggest a further possible change of address.

Although certain matters filed in February 2020 list a return address of 3115 Dale

Ave. (ECF No. 54, PageID.171; ECF No. 56, PageID.213), other matters filed in

February 2020, as well as matters filed in March 2020, list a return address of 3398

Dye Rd., Flint, MI 48507 (ECF No. 57, PageID.217-218; ECF No. 58,

PageID.221; ECF No. 59, PageID.225; ECF No. 62, PageID.229-230; ECF No. 64,

PageID.237; ECF No. 65, PageID.241). Perhaps this is why the Court’s March

2020 attempt to serve Plaintiff with an order (ECF No. 61) at 3115 Dale Ave. was

returned as undeliverable. (ECF No. 66.)

      Though the Court is deeply sympathetic to Plaintiff’s plight as an apparently

homeless individual, it is not the Court’s responsibility to figure out what

Plaintiff’s address of record should be from moment to moment, based on each

incoming piece of mail received from Plaintiff. Given the unreliable nature of

3115 Dale Ave. as Plaintiff’s mailing address of record, Plaintiff’s attention is

HEREBY DIRECTED to E.D. Mich. LR 11.2, which provides, in part:

      Every attorney and every party not represented by an attorney must
      include his or her contact information consisting of his or her address,
      e-mail address, and telephone number on the first paper that person
      files in a case. If there is a change in the contact information, that
      person promptly must file and serve a notice with the new contact
      information. The failure to file promptly current contact information
      may subject that person or party to appropriate sanctions, which may
      include dismissal, default judgment, and costs.



                                          4
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20            PageID.247     Page 5 of 18




E.D. Mich. LR 11.2 (“Failure to Provide Notification of Change of Address”)

(emphases added). Notwithstanding Plaintiff’s prior assertion that he has “no true

address,” (ECF No. 20, PageID.64), he will be required to update his contact

information with a reliable service address, even if it is a post office box, via a

clearly labeled “Notice of Change of Address/Contact Information.”

       C.     Plaintiff failed to appear at the January 9, 2020 hearing.

       On December 4, 2019, Judge Parker referred this case to me for pretrial

matters and cancelled the scheduling conference, which had been noticed for

December 5, 2019. (ECF Nos. 14, 30.) On January 9, 2020, the Undersigned held

a combined scheduling conference and motion hearing, at which Plaintiff did not

appear. (ECF Nos. 35, 36, 42.)

       It seems that Plaintiff knew about the hearing, but, for whatever reason,

failed to attend. On three occasions, a hearing was noticed for January 9, 2020 at

10 a.m. (ECF Nos. 35, 36, 42.) True, the latest of these hearing notices was

returned to the Court as undeliverable. (See ECF No. 52.) However, the Court

presumes that Plaintiff received the other notices, and, even if he did not,

Plaintiff’s January 13, 2020 filing – the proof of service for which seems to be

dated January 5, 2020 – makes clear that he knew about the hearing, as he stated

that he “will not attend . . . due to health . . . [,]” and, without any specifics, “can’t

attend hearing and court when [i]ll/sick or when over medicated.” (See ECF No.


                                             5
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20       PageID.248    Page 6 of 18




50, PageID.158, 160.) If Plaintiff had conflicts with the January 9, 2020 hearing,

such as a previously scheduled doctor’s appointment or a hearing in Flint or a shift

of work (id., PageID.157-158), he should have contacted the Court and/or

opposing counsel to facilitate a new hearing date. As for “money to travel to

Detroit[,]” which Plaintiff claims he does not have, occasionally being present in

Court is an ordinary and reasonable part of prosecuting a lawsuit.

      The January 13, 2020 post-hearing order accomplished several tasks. It

directed the Clerk of the Court to strike 12 items from the record and denied

Plaintiff’s motion regarding defense counsel’s legal fees and costs. (ECF No. 48,

PageID.149-150; see also ECF Nos. 16, 17, 18, 26, 33, 39, 22, 25, 37, 41, 38, 45.)

Importantly, the order also set forth certain case management deadlines and

provided special instructions for pro se litigants. (Id., PageID.151-152.)

Unfortunately, as noted above, the copy of this order mailed to Plaintiff was

returned to the Court as undeliverable. (ECF No. 63.)

      D.     Instant Motions

             1.    Plaintiff’s motion to appoint counsel (ECF No. 40)

      On or about November 27, 2019 – after Diamond filed the instant lawsuit –

Plaintiff completed a U.S. Department of Housing and Urban Development (HUD)

“Housing Discrimination Complaint,” seemingly against the GCLBA and the

Genesee County Treasurer. (ECF No. 40, PageID.124.) On December 17, 2019,


                                          6
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20           PageID.249     Page 7 of 18




in the instant case, Plaintiff filed a motion and request for “a lawyer at no cost to

him based upon HUD/Fair Housing Discrimination Laws.” (ECF No. 40,

PageID.123.)

      I took this motion under advisement in January 2019. (ECF No. 48,

PageID.152.) Upon consideration, Plaintiff’s motion (ECF No. 40) is DENIED

WITHOUT PREJUDICE. True, “[t]he court may request an attorney to

represent any person unable to afford counsel[,]” 28 U.S.C. § 1915(e)(1).

However, to the extent Plaintiff seeks appointment of counsel in the instant case,

“[t]here is no right to recruitment of counsel in federal civil litigation, but a district

court has discretion to recruit counsel under 28 U.S.C. § 1915(e)(1).” Dewitt v.

Corizon, Inc., 760 F.3d 654, 657 (7th Cir. 2014). More to the point, Plaintiff’s

assertions that having a lawyer will “make the case run smoother[,]” and “free up

time for the plaintiff/appellant to litigate his Bankruptcy Appeals case[,]” (ECF

No. 40, PageID.123), do not show that “exceptional circumstances” warrant the

appointment of counsel. Lavado v. Keohane, 992 F.2d 601, 605-606 (6th Cir.

1993). If, instead, Plaintiff seeks the appointment of counsel for the Housing

Discrimination Complaint, such a request must be made to the U.S. Department of

HUD, not this Court.

             2.     Plaintiff’s January 13, 2020 motion (ECF No. 49)




                                            7
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20       PageID.250    Page 8 of 18




      On January 13, 2020, Plaintiff filed what purports to be a Fed. R. Civ. P. 55

motion for entry of default or default judgment. (ECF No. 49.) However, in

substance, Plaintiff seems to be asking the Court to grant his motion for injunctive

relief (ECF No. 23) on the basis that GCLBA’s response (ECF No. 31) is tardy.

Thus, the Court construes Plaintiff’s motion (ECF No. 49) as one brought under

E.D. Mich. LR 7.1(c)(1) (“A respondent opposing a motion must file a response,

including a brief and supporting documents then available.”).

      Problematically, Plaintiff appears to rely upon Fed. R. App. P. 27(a)(3)(A)

(“The response must be filed within 10 days after service of the motion unless the

court shortens or extends the time.”). In the Eastern District of Michigan, the due

date for a response to a motion depends on whether the relief sought is dispositive

or non-dispositive. E.D. Mich. LR 7.1(e) (“Briefing Schedule.”) “A response to a

dispositive motion must be filed within 21 days after service of the motion.” E.D.

Mich. LR 7.1(e)(1)(B). “A response to a nondispositive motion must be filed

within 14 days after service of the motion.” E.D. Mich. LR 7.1(e)(2)(B).

      Here, even though Plaintiff’s underlying motion for injunctive relief was

dated November 15, 2019 (see ECF No. 23, PageID.79), it was filed on November

25, 2019. Notwithstanding this 10-day lapse, even if Plaintiff placed his motion in

the mail on Friday, November 15, 2019, then the Court assumes that GCLBA

received it three days later, on Monday, November 18, 2019, in which case


                                          8
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20         PageID.251    Page 9 of 18




GCLBA’s response was due on Monday, December 9, 2019. Fed. R. Civ. P. 6(d),

E.D. Mich. LR 7.1(e)(1)(B). In other words, GCLBA’s December 9, 2019

response was timely. (ECF No. 31.) Accordingly, Plaintiff’s January 13, 2020

motion (ECF No. 49) ̶ which effectively asks the Court to grant as unopposed his

November 25, 2019 motion for injunctive relief (ECF No. 23) – is DENIED.

             3.     Plaintiff’s requests for accommodations (ECF Nos. 21, 29,
                    50)

      Plaintiff has filed several requests for accommodations, each of which cites

the Americans with Disabilities Act (ADA) and Michigan’s Elliott-Larsen Civil

Rights Act (ELCRA). The first two requests are nearly identical, explaining, inter

alia, that he is disabled and homeless, he may not be able to attend the December

5, 2019 hearing or other hearings, and he “has a list of disabilities that will prevent

him from attending.” (ECF Nos. 21, 29.)3 Plaintiff’s third request includes claims

that: (a) for medical reasons, he cannot attend court in Detroit; and, (b) hearings

and trial need to be in his hometown of Flint (or a decision should be made without

a hearing). (ECF No. 50, PageID.157.) This latest request for accommodations

was accompanied by two separately-titled but related pages, one stating that he will

not attend the January 9, 2020 motion hearing, which is a hardship due to his

health (ECF No. 50, PageID.158), and another stating that he waives his right to a


3
 (See also ECF No. 28, PageID.93 [claiming he has nothing to present for the
December 5, 2019 discovery hearing].)
                                           9
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20         PageID.252    Page 10 of 18




 hearing in Detroit but not to a trial or hearing in Flint (ECF No. 50, PageID.159).

 Neither of these two pages seems to specify Plaintiff’s alleged ailment(s).

       Plaintiff may wish for this case to be heard at the U.S. Courthouse in Flint,

 MI (the city where he and the subject property are located), rather than the U.S.

 Courthouse in Detroit, MI. However, the U.S. District Court for the Eastern

 District of Michigan has locations in Detroit, Ann Arbor, Bay City, Flint and Port

 Huron. This Court’s local rules provide that, for Genesee County, “the places of

 holding court are Detroit, Ann Arbor, Flint and Port Huron[,]” E.D. Mich.

 83.10(a)(1), i.e., the Southern Division. “[B]ecause the cause of action is proper in

 the Southern Division of the Eastern District of Michigan, any place of holding,

 Detroit, Flint, Ann Arbor, or Port Huron, is proper.” Morton v. Wright, No. 06-

 14151, 2007 WL 734965, at *10 (E.D. Mich. Mar. 8, 2007) (Gadola, J.).

 Moreover, “[i]n Ann Arbor, Detroit, Flint and Port Huron, the Clerk shall employ a

 random method for the assignment of civil cases . . . to Judges.” E.D. Mich. LR

 83.11(a)(1). Thus, whatever ailments or financial constraints Plaintiff claims to

 have, this lawsuit’s assignment to a judge located in Detroit is perfectly appropriate

 under this Court’s local rules for assignment of civil cases.

       Finally, it is certainly possible for some matters to be handled without a

 hearing. See E.D. Mich. LR 7.1(f) (“Hearing on Motions.”). However, Plaintiff

 initiated this action, chose to bring it in this Court, and should have expected to


                                           10
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20         PageID.253    Page 11 of 18




 appear in Court at various times during this litigation, including hearings, pretrial

 and settlement conferences, and, ultimately, for trial. The Court also generally

 believes that there is often a more meaningful discussion in conferences and at oral

 argument when the parties and counsel appear in person, and, therefore, in the

 absence of a pandemic, it prefers to avoid telephonic hearings (especially where

 the parties and counsel are in-state). See, e.g., Jones v. Michigan Dep't of Civil

 Rights, No. 2:18-CV-11934, 2018 WL 8806100, at *1 (E.D. Mich. Aug. 27, 2018)

 (Patti, M.J.), objections overruled sub nom. Jones v. Michigan Dep't of Civil

 Rights, No. 18-11934, 2018 WL 8806092 (E.D. Mich. Sept. 6, 2018) (Battani, J.).

       Plaintiff not having illustrated error in the assignment of his case and the

 Undersigned finding it necessary that Plaintiff will eventually need to appear in

 Detroit, Plaintiff’s requests for accommodations (ECF Nos. 21, 29, 50) are

 DENIED, although the Court may take this into consideration in determining

 whether certain matters are to be decided without a hearing in accordance with

 E.D. Mich. LR 7.1(f).

              4.     Plaintiff’s February 18, 2020 filing (ECF No. 54)

       By way of background, in the November 26, 2019 discovery plan, defense

 counsel contends that Plaintiff “proposes all discovery be completed by February

 1, 2020.” (ECF No. 19, PageID.61-62.) In a document filed December 2, 2019,

 Plaintiff claimed to have “nothing to present for [December 5, 2019] discovery


                                           11
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20         PageID.254    Page 12 of 18




 hearing.” (ECF No. 28.) Thereafter, the December 5, 2019 scheduling conference

 was cancelled, and the case was referred to the Undersigned for pretrial matters.

 Following a January 9, 2020 hearing at which Plaintiff did not appear, I entered a

 case management scheduling order which provided, in part: “Discovery may

 proceed and must be completed on or before Tuesday, March 31, 2020.” (ECF

 No. 48, PageID.151 (emphases in original).) As we now know, the copy of this

 order that was mailed to Plaintiff was returned as undeliverable. (ECF No. 63.)

       In mid-February 2020, Plaintiff filed a document, the title for which claimed

 that he “has no evidence for discovery after being discriminated against by

 [GCLBA][,]” and he “can’t afford discovery.” (ECF No. 54, PageID.169.)

 Among other things, Plaintiff claims that GCLBA “illegally evicted him and

 destroyed all the evidence he had to prove his case[,]” i.e., “[t]hese things [were]

 taken and destroyed.” (Id.)

       Setting aside the fact that discovery is now closed, the Federal Rules of Civil

 Procedure concerning disclosures and discovery provide for various forms of

 written discovery. (See Fed. Rules Civ. P. 26-37.) While the Court is sensitive to

 Plaintiff’s alleged homelessness, disability and indigence, the Court is also

 sensitive to Defendant’s need to defend this case. Even Plaintiffs who represent

 themselves are expected to prosecute their claims in accordance with the rules.

 Termarsch v. Fabrizio & Brook, P.C., No. 06-12514, 2006 WL 3313744, at *2 n.1


                                           12
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20          PageID.255   Page 13 of 18




 (E.D. Mich. Nov. 15, 2006) (Duggan, J.) (“All parties, whether represented by

 counsel or acting pro se, must be aware of and must follow the Local Rules, as

 well as the Federal Rules of Civil Procedure. Otherwise, a pro se litigant could

 simply justify the failure to comply with the rules on the basis of his/her

 unawareness.”).4 Plaintiff cannot fairly expect to lodge claims against a Defendant

 without engaging in the disclosure and discovery process. More to the point,

 although this three-paragraph filing alerts the Court to various aspects of Plaintiff’s

 circumstances (ECF No. 54), it does not seem to seek any particular form of relief.

 As such, it is not a proper motion and is STRICKEN from the record. See

 MOTION, Black's Law Dictionary (11th ed. 2019) (“A written or oral application

 requesting a court to make a specified ruling or order.”).

              5.     Certain January 2020 – March 2020 filings (ECF Nos. 56,
                     57, 58, 59, 64, 65)

       Since the January 9, 2020 hearing and January 13, 2020 order (ECF No. 48),

 the Clerk of the Court has docketed eleven matters on Plaintiff’s behalf. As




 4
   See also Jones v. Michi[g]an Dep't of Civil Rights, No. 2:18-CV-11934, 2018
 WL 4385666, at *6 (E.D. Mich. Sept. 14, 2018) (Patti, M.J.) (“pro se litigants are
 required to follow the Federal Rules of Civil Procedure, the Eastern District of
 Michigan Local Rules, and my Practice Guidelines . . . .”), report and
 recommendation adopted sub nom. Jones v. Michigan Dep't of Civil Rights, No.
 18-11934, 2019 WL 1097489 (E.D. Mich. Mar. 8, 2019) (Battani, J.); Anderson v.
 Furst, No. 17-12676, 2018 WL 4407750, at *2 (E.D. Mich. Sept. 17, 2018) (Patti,
 M.J.) (quoting Termarsch).
                                           13
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20         PageID.256     Page 14 of 18




 follows, these filings are either not signed at all or only signed on the proof of

 service:

       1.     The “appellant none hearing default judgment for preliminary
              injunction 2 court entry of def[au]lt” is not even signed on the
              proof of service (ECF No. 49, PageID.155)

       2.     A multi-matter filing, which is accompanied by a single proof
              of service, bears a signature only on the proof of service (ECF
              No. 50, PageID.160)

       3.     The “appellant reply brief to appellees answer to preliminary
              injunction,” which seems intended as a reply to GCLBA’s
              response (ECF No. 31) to Plaintiff’s motion for injunctive relief
              (ECF No. 23), is not even signed on the proof of service (ECF
              No. 51, PageID.163)

       4.     The “appellants [sic] has no evidence for discovery after being
              discriminated against by the appellee appellant can’t afford
              discovery” is only signed on the proof of service (ECF No. 54,
              PageID.170)

       5.     The “appellants [sic] was not served his mail was returned and
              put on hold because he is homeless after being discriminated
              against by the appellee” is only signed on the proof of service
              (ECF No. 56, PageID.212)

       6.     The “proof appellants [sic] received mail before it was returned
              by the homeless shelter” is only signed on the proof of service
              (ECF No. 57, PageID.217)

       7.     The “nonhearing motion . . .” is only signed on the proof of
              service (ECF No. 58, PageID.220)

       8.     The “appellant has a new fair housing discrimination claim
              appelleant [sic] will sue again” is only signed on the proof of
              service (ECF No. 59, PageID.224)



                                           14
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20         PageID.257    Page 15 of 18




       9.     The document titled, “homeless appellant will not dismiss
              case,” which seems intended as a response to Defendant’s
              motion to dismiss (ECF No. 55), is only signed on the proof of
              service (ECF No. 62, PageID.229)

       10.    The “statement of issues cv” is only signed on the proof of
              service (ECF No. 64, PageID.236)

       11.    The “discovery information witness and ROAs” is only signed
              on the proof of service (ECF No. 65, PageID.240)

 In at least some cases, Plaintiff’s proofs of service claim to have been executed “on

 or after the date signed below.” (See, e.g., ECF No. 56, PageID.212 & ECF No.

 65, PageID.240.) In its pending dispositive motion, Defendant contends this does

 not “state a date of service.” (ECF No. 55, PageID.183.)

       The Federal Rules of Civil Procedure require that “[e]very pleading, written

 motion, and other paper must be signed by at least one attorney of record in the

 attorney's name--or by a party personally if the party is unrepresented. The paper

 must state the signer's address, e-mail address, and telephone number. Unless a

 rule or statute specifically states otherwise, a pleading need not be verified or

 accompanied by an affidavit. The court must strike an unsigned paper unless the

 omission is promptly corrected after being called to the attorney's or party's

 attention.” Fed. R. Civ. P. 11(a) (“Signature.”) (emphasis added).5



 5
   The Advisory Committee Notes for the 2007 Amendment to Rule 11 explain that
 “[p]roviding an e-mail address is useful, but does not of itself signify consent to
 filing or service by e-mail.”
                                           15
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20         PageID.258    Page 16 of 18




       Upon consideration, the Court will STRIKE several of Plaintiff’s unsigned

 filings (ECF Nos. 56, 57, 58, 59, 64, 65) as non-compliant with Fed. R. Civ. P.

 11(a), although it will not do so as to those unsigned matters upon which the Court

 has ruled above (ECF Nos. 49, 50 & 54) or as to those unsigned matters which

 appear to be a reply or response (ECF Nos. 51 & 62) to existing motions (ECF

 Nos. 23 & 55). A signature on proof of service is a certification of service. See,

 e.g., Hemphill v. City of Taylor, No. 14-CV-14958, 2016 WL 2957928, at *2 (E.D.

 Mich. May 23, 2016) (noting “a Proof of Service signed and notarized on

 November 2, 2015, in which Plaintiff certifies that he sent his interrogatory

 answers to Defendants' counsel.”). A signature on the filing is a certification of its

 contents. See Fed. R. Civ. P. 11(b) (“Representations to the Court.”) (“By

 presenting to the court a pleading, written motion, or other paper--whether by

 signing, filing, submitting, or later advocating it--an attorney or unrepresented

 party certifies that to the best of the person's knowledge, information, and belief,

 formed after an inquiry reasonable under the circumstances[,]” certain conditions

 exist.) (emphasis added). If Plaintiff wishes to correct these omissions, as

 anticipated by Fed. R. Civ. P. 11(a), then he may refile these stricken and unsigned

 documents (ECF Nos. 56, 57, 58, 59, 64, 65) in corrected form, separately signing

 the documents as to their content and the certificates of service as to service.




                                           16
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20         PageID.259     Page 17 of 18




 II.   ORDER:

       Accordingly, Plaintiff’s motion to appoint counsel (ECF No. 40) is

 DENIED WITHOUT PREJUDICE (Section I.D.1.), Plaintiff’s motion

 challenging the timeliness of one of Defendant’s filings (ECF No. 49) is DENIED

 (Section I.D.2), Plaintiff’s requests for accommodations (ECF Nos. 21, 29, 50) are

 DENIED (Section I.D.3), and the Clerk of the Court is DIRECTED TO STRIKE

 certain of Plaintiff’s filings (ECF Nos. 54, 56, 57, 58, 59, 64, 65) from the record

 (Sections I.D.4, I.D.5.)6

       No later than Wednesday, July 15, 2020, Plaintiff SHALL update his

 contact information by filing and serving a notice in accordance with E.D. Mich.

 LR 11.2. Otherwise, Plaintiff risks dismissal of his lawsuit.

       Finally, the Court reiterates, as it did in its prior order (ECF No. 48,

 PageID.152), that, if Plaintiff needs the assistance of an attorney, he must retain

 one on his own. There is a Federal Pro Se Legal Assistance Clinic operated in

 the Courthouse by the University of Detroit Mercy School of Law. To

 determine if you are eligible for assistance, you may contact the Federal Pro

 Se Legal Assistance Clinic at (313) 234-2690 or proseclinic@udmercy.edu.


 6
  Plaintiff’s November 25, 2019 motion (ECF No. 23), which was previously taken
 under advisement and as to which a response and reply have been filed (see ECF
 Nos. 48, 31, 51), and Defendant’s February 25, 2020 dispositive motion (ECF No.
 55), as to which a Plaintiff has filed a response (ECF No. 62), will each be
 addressed under separate cover. Briefing is now closed in these matters.
                                           17
Case 2:19-cv-12409-LVP-APP ECF No. 67 filed 06/25/20      PageID.260   Page 18 of 18




       Objections to this order are governed by 28 U.S.C. § 636(b)(1), Fed. R. Civ.

 P. 72, and E.D. Mich. LR 72.1(d).



 Dated: June 25, 2020                  s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                         18
